                            UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF WISCONSIN
                                 GREEN BAY DIVISION


TIFFANY DOBERSTEIN
on behalf of herself and all
others similarly situated,

                Plaintiff,                                   Case No. 18-cv-1931

        v.

EAST WISCONSIN SAVINGS BANK

                Defendant


                         FINAL ORDER APPROVING SETTLEMENT


        WHEREAS, the Court having entered its Order Granting Preliminary Approval of Class

Action Settlement and Certifying Class Pursuant to Fed. R. Civ. P. 23 (ECF No. 24) and the parties

having come before this Court on November 25, 2019 for Final Approval of Class Action

Settlement and Certifying Class Pursuant to Fed. R. Civ. P. 23,

        IT IS HEREBY ORDERED:

             1. Final certification of a class of all hourly-paid, non-exempt employees who are or

                have been employed by Defendant within three (3) years immediately prior to the

                filing of the Complaint (ECF No. 1) and who received non-discretionary forms of

                compensation in addition to regular wages that were not included in their regular

                rates of pay for overtime calculation purposes is granted;

             2. The Settlement Agreement constitutes a fair and reasonable resolution of a bona

                fide dispute between Defendant and the class during the relevant timeframe;

                                                     1



         Case 1:18-cv-01931-WCG Filed 11/26/19 Page 1 of 2 Document 35
   3. The Settlement Agreement is declared to be binding on Defendant, Doberstein, and

       all individuals who have not filed a Statement of Exclusion from the class (“the

       Class Members”);

   4. The released claims are deemed dismissed with prejudice as apply to Doberstein

       and the Class Members and Doberstein and the Class Members are permanently

       barred from filing or prosecuting against Defendant and all released parties any

       claims according to the applicable releases described in the Settlement Agreement;

   5. As set forth in the parties’ filings, the Court finds that Doberstein’s Service Award

       in the amount of $2,500 is reasonable and, therefore, is approved;

   6. As set forth in the parties’ filings, the Court finds that Class Counsel’s requested

       fee award in the amount of $25,000 is consistent with the rates of other attorneys

       in the community and approved rates in similar matters before the Court. The Court

       finds the attorney fee amount requested to be reasonable and fair compensation for

       counsel given the extent of work in representing the collective and the result it

       obtained;

   7. The Clerk is directed to close this case based on the parties’ settlement agreement.

       However, the Court will retain jurisdiction for purposes of monitoring and

       enforcing the settlement agreement until the entire settlement fund is disbursed.

Dated at Green Bay, Wisconsin this 26th day of November, 2019.

                                             s/ William C. Griesbach
                                             William C. Griesbach, District Judge
                                             United States District Court




                                            2



 Case 1:18-cv-01931-WCG Filed 11/26/19 Page 2 of 2 Document 35
